DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cam” disclosed in claim 11 and “a rotation angle of the driver is greater than that of the second tray ” disclosed in claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 20 is objected to because of the following informalities:  The term “The refrigerator of claim 19” will be interpreted as --The ice maker of claim 19--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a “secondary space”. However, it is unclear what the metes and bounds of the claim are. It is unclear what the “secondary space” is referring to. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 17 recites the limitation "the second extension" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second extension” will be interpreted as --the second extension portion--.        
Claims 19 and 21 recite the limitation "the vertical direction".  There is insufficient antecedent basis for this limitation in the claims.
Claim 20 is rejected due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US9335081B2, herein after referred to as Son).
Regarding claim 19, Son teaches an ice maker (ice maker 10 Fig. 1), comprising: an upper tray (upper tray 11 Fig. 3) having an upper cavity (upper cell 113 Fig. 3); a lower tray (lower tray 12 Fig. 3) having a lower cavity (lower cell 141 Fig. 3) and an extension (protrusion parts 132 Fig. 7) extending upward from the lower cavity; a driver (driving mechanism Col 8 line 46) configured to move the lower tray relative to the upper tray (Col 8 line 46) to a first position (ice making state Fig. 8), a second position (water supply state Fig. 6), and a third position (completely separated ice state Fig. 9), wherein: in the first position, the upper and lower cavities are aligned in a vertical direction (Fig. 8) to form a space (complete sphere Col 6 lines 41-43) in which liquid (water Col 2 line 39) introduced into the space is phase-changed to ice (Col 2 lines 38-40), in the second position, the lower cavity is angled by a first predetermined angle (Col 6 lines 61-65) with respect to the upper cavity such that the extension extends upward past a lower end of the upper cavity (Fig. 6), and in the third position, the lower cavity is angled by a second predetermined angle (Col 2 lines 59-67) with respect to the upper cavity such that the extension is provided below the lower end of the upper cavity (Fig. 9), the second predetermined angle being greater than the first predetermined angle (Figs. 6 and 9).
Regarding claim 20, Son teaches further comprising a heater (heater 18 Fig. 6), wherein the upper cavity is formed by a wall (wall of 113 Fig. 6), and an outer surface (outer surface of the wall of 113 Fig. 6) of the wall is configured to contact the heater.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hoon et al. (KR20110037609A, herein after referred to as Hoon).
Regarding claim 1, Son teaches a first tray (upper tray 11Fig. 3) configured to provide a first portion (upper cell 113 Fig. 3) of a cell (cell Col 6 lines 41-43); a second tray (lower tray 12 Fig. 3) configured to provide a second portion (lower cell 141 Fig. 3) of the cell, the first and second portions being configured to form a space (complete sphere Col 6 lines 41-43) in which liquid (water Col 2 line 39) is phase changed to ice (Col 2 lines 38-40); a driver (driving mechanism Col 8 line 46) configured to move the second tray relative to the first tray (Col 8 line 46) in a first direction (clockwise Col 7 lines 55-56) or a second direction (counterclockwise Col 7 lines 10-14) to a first position (ice making state Fig. 8), a second position (water supply state Fig. 6), or a third position (completely separated ice state Fig. 9); a liquid supply (water supply tray 16 Fig. 2) configured to supply liquid (Col 4 lines 23-25); the driver such that: after liquid is phase changed to ice (S14 Fig. 10), the second tray is moved in the first direction to the third position (S17 Fig. 10), the third position being a position where the second portion is spaced apart from the first portion to allow the ice formed in the space to be removed (S18 Fig. 10); after the ice has been removed from the space of the cell, the second tray is moved in the second direction from the third position to the second position (S10 Fig. 10), the second position being a position where the second portion is at least partially spaced from the first portion (S11 Fig. 10); and after liquid has been introduced to the space of the cell, the second tray is moved in the second direction from the second position to the first position (S13 Fig. 10), the first position being a position where the first and second portions are aligned to face each other (Fig. 8); wherein the second tray comprises a wall (guide wall 142 Fig. 7) of the second portion of the cell and an extension (protrusion parts 132 Fig. 7) extending from the wall at a predetermined position (Fig. 7), the extension being configured to prevent a flow of liquid to an outside of the cell when the second tray is provided at the second position (Col 6 lines 29-40).
Son teaches the invention as described above but fails to explicitly teach a refrigerator comprising: a storage chamber; a cooler configured to supply cold; a heater provided adjacent to the first tray; and a controller configured to control the heater and the driver.
However, Hoon teaches a refrigerator (paragraph [0002]) comprising: a storage chamber (refrigerating chamber R paragraph [0002]); a cooler (evaporator paragraph [0004]) configured to supply cold; a heater (heating unit 400 Fig. 4) provided adjacent to the first tray; and a controller (control unit paragraph [0084]) configured to control the heater and the driver (paragraphs [0084] and [0101]) to accommodate the icemaker and automate the icemaking process.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Son to include a refrigerator comprising: a storage chamber; a cooler configured to supply cold; a heater provided adjacent to the first tray; and a controller configured to control the heater and the driver in view of the teachings of Hoon to accommodate the icemaker and automate the icemaking process.
Regarding claim 2, the combined teachings teach wherein at least a portion (see below annotated Fig. of Son) of the extension extends in a direction away (see below annotated Fig. of Son) from the first portion of the cell.

    PNG
    media_image1.png
    522
    1195
    media_image1.png
    Greyscale

Regarding claim 3, the combined teachings teach the extension comprises a first extension portion (see below annotated Fig. of Son) extending from the wall at a first position (see below annotated Fig. of Son) and a second extension portion (see below annotated Fig. of Son) extending from the wall at a second position (see below annotated Fig. of Son), and a length (see below annotated Fig. of Son) of the second extension portion in a horizontal direction (see below annotated Fig. of Son) is greater than that of the first extension portion (see below annotated Fig. of Son).

    PNG
    media_image2.png
    586
    1062
    media_image2.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein the first tray comprises a wall (see below annotated Fig. of Son) of the first portion of the cell and an extension (see below annotated Fig. of Son) extending from the wall of the first tray at a predetermined position (see below annotated Fig. of Son).

    PNG
    media_image3.png
    479
    756
    media_image3.png
    Greyscale

Regarding claim 5, the combined teachings teach wherein, when the second tray is provided at the second position, the extension of the second tray is at least partially spaced apart from the extension of the first tray (see below annotated Fig. of Son).

    PNG
    media_image4.png
    837
    981
    media_image4.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein a secondary space (see below annotated Fig. of Son) between the extensions of the first and second trays extends to a position (see below annotated Fig. of Son) equal to an upper end (see below annotated Fig. of Son) of the cell.

    PNG
    media_image5.png
    854
    976
    media_image5.png
    Greyscale

Regarding claim 7, the combined teachings teach wherein the extension of the second tray is configured to extend at a position (see below annotated Fig. of Son) outside of the extension of the first tray in a radial direction (see below annotated Fig. of Son) of the cell.

    PNG
    media_image6.png
    428
    608
    media_image6.png
    Greyscale

Regarding claim 8, the combined teachings teach wherein the wall of the first tray comprises a first contact surface (see below annotated Fig. of Son) and the wall of the second tray comprises a second contact surface (see below annotated Fig. of Son), wherein the first and second contact surfaces are configured to contact when the second tray is provided at the first position (see Fig. 8 of Son).

    PNG
    media_image7.png
    430
    703
    media_image7.png
    Greyscale

Regarding claim 9, the combined teachings teach wherein at least the wall of the first tray includes a non-contact surface (see below annotated Fig. of Son), which is located farther from a vertical line (see below annotated Fig. of Son) passing through a center (see below annotated Fig. of Son) of the cell than the first contact surface or the second contact surface, respectively (see below annotated Fig. of Son).

    PNG
    media_image8.png
    426
    742
    media_image8.png
    Greyscale

Regarding claim 11, the combined teachings teach wherein the driver includes a cam (rotation shaft 21 Fig. 3 of Son) configured to rotate in a first cam direction (clockwise Col 7 lines 55-56 of Son) to move the second tray in the first direction and a second cam direction (counterclockwise Col 7 lines 10-14 of Son) opposite to the first cam direction to move the second tray in the second direction, and the controller (control unit paragraph [0084] of Hoon) is configured to control the driver such that the second tray is moved to the first position by changing a movement direction of the cam to the second cam direction after liquid supply is completed (S12 and S13 Fig. 10 of Son), and then further rotating the cam in the second cam direction to increase a coupling force (bringing lower tray into tight contact with upper tray Col 7 lines 1-2 of Son) between the first and second trays.
Regarding claim 18, the combined teachings teach wherein the controller is configured to control the cooler so that the cold is supplied to the cell after the second tray is moved to the first position after liquid has been supplied to the space of the cell (ST100 to ST300 Fig. 12 and Paragraph [0072] of Hoon).
Claims 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hoon and in further view of Son et al. (US20130014536A1, herein after referred to as Son2).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a tray case configured to support at least the second tray, wherein a degree of deformation resistance of the second tray is less than that of the tray case.
However, Son2 teaches further comprising a tray case (lower tray 120 Fig. 5) configured to support at least the second tray (recessed part 125 Fig. 5), wherein a degree of deformation resistance of the second tray is less than that of the tray case (lower tray 120 is made of metal see paragraph [0049] while recessed part 125 is made of an elastic material see paragraph [0062]) to allow for an easier ice separation process.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a tray case configured to support at least the second tray, wherein a degree of deformation resistance of the second tray is less than that of the tray case in view of the teachings of Son2 to allow for an easier ice separation process.
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the second tray is configured to rotate, and a rotation angle of the driver is greater than that of the second tray.
However, Son2 teaches wherein the second tray (lower tray 120 Fig. 3) is configured to rotate (paragraph [0067]), and a rotation angle of the driver (driving unit 140 Fig. 3) is greater than that of the second tray (it is understood that the driving unit would further rotate the rotation shaft after the lower tray is completely closed which means that the angle of rotation of the driver is greater than that of the second tray see paragraph [0067]) to provide a tight fit between the upper and lower trays.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a second tray that is configured to rotate, and a rotation angle of the driver is greater than that of the second tray in view of the teachings of Son2 to provide a tight fit between the upper and lower trays.
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heater is provided adjacent to the second tray.
However, Son2 teaches wherein the heater (lower ice separation heater 565 Fig. 24) is provided adjacent to the second tray (lower tray 520 Fig. 24) to improve the ice separation process.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a heater provided adjacent to the second tray in view of the teachings of Son2 to improve the ice separation process.
Regarding claim 14, the combined teachings teach wherein the first tray includes a through-hole (water supply guide 17 Fig. 3 of Son) through which liquid is supplied (Col 4 lines 23-25 of Son).
Regarding claim 15, the combined teachings teach wherein the first tray includes an auxiliary channel (see below annotated Fig. of Son).

    PNG
    media_image9.png
    428
    602
    media_image9.png
    Greyscale

Regarding claim 16, the combined teachings teach wherein at least a portion of the extension (see below annotated Fig. of Son) of the second tray extends to a position (see below annotated Fig. of Son) equal to an uppermost end (see below annotated Fig. of Son) of the cell when the second tray is in the first position (see below annotated Fig. of Son).

    PNG
    media_image10.png
    490
    928
    media_image10.png
    Greyscale

Regarding claim 17, the combined teachings teach wherein at least a portion (see below annotated Fig. of Son) of the second extension portion extends to a position (see below annotated Fig. of Son) lower than that of an uppermost end (see below annotated Fig. of Son) of the auxiliary channel.

    PNG
    media_image11.png
    490
    928
    media_image11.png
    Greyscale

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hoon and in further view of Son2.
Regarding claim 21, Son teaches an upper tray (upper tray 11Fig. 3) provided in the storage chamber (ice maker provided inside the refrigerator Col 1 lines 24-25) and having an upper cavity (upper cell 113 Fig. 3); a lower tray (lower tray 12 Fig. 3) having a lower cavity (lower cell 141 Fig. 3) and an extension (protrusion parts 132 Fig. 7) extending upward from the lower cavity; a liquid supply (water supply tray 16 Fig. 2) configured to supply liquid (Col 4 lines 23-25) through an opening (water supply guide 17 Fig. 3) of the upper tray; a driver (driving mechanism Col 8 line 46) configured to move the lower tray relative to the upper tray (Col 8 line 46) to a first position (ice making state Fig. 8), a second position (water supply state Fig. 6), and a third position (completely separated ice state Fig. 9), wherein: in the first position, the upper and lower cavities are aligned in a vertical direction (Fig. 8) to form a space (complete sphere Col 6 lines 41-43) in which liquid (water Col 2 line 39) introduced into the space is phase-changed to ice (Col 2 lines 38-40), in the second position, the lower cavity is angled by a first predetermined angle (Col 6 lines 61-65) with respect to the upper cavity such that the extension extends upward past a lower end of the upper cavity Fig. 6) and prevents liquid in the space from flowing to an outside of the first and second trays (Col 6 lines 29-40), and in the third position, the lower cavity is angled by a second predetermined angle (Col 2 lines 59-67 and Fig. 9) with respect to the upper cavity.
Son teaches the invention as described above but fails to explicitly teach a refrigerator, comprising: a storage chamber; a cooler configured to perform at least one of supplying cold or absorbing heat.
However, Hoon teaches a refrigerator (paragraph [0002]), comprising: a storage chamber (refrigerating chamber R paragraph [0002]); a cooler (evaporator paragraph [0004]) configured to perform at least one of supplying cold or absorbing heat to accommodate the ice maker.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Son to include a refrigerator, comprising: a storage chamber; a cooler configured to perform at least one of supplying cold or absorbing heat in view of the teachings of Hoon to accommodate the ice maker.
The combined teachings teach the invention as described above but fail to explicitly teach a bin provided below the lower tray; wherein the bin is positioned to collect ice falling from the second tray when the second tray is provided at the third position.
However, Son2 teaches a bin (ice storage container paragraph [0137]) provided below the lower tray; wherein the bin is positioned to collect ice falling from the second tray when the second tray is provided at the third position (paragraph [0137]) to provide a storage space for the ice pieces.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a bin provided below the lower tray; wherein the bin is positioned to collect ice falling from the second tray when the second tray is provided at the third position in view of the teachings of Son2 to provide a storage space for the ice pieces.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763